Citation Nr: 0925965	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
stroke.

4.  Entitlement to an initial rating in excess of 10 percent 
for hearing loss.  


REPRESENTATION

Appellant represented by:	Joseph J. Leghorn, Esq.  




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his sister


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to 
December 1974 and from February 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran testified in person before the undersigned at a 
hearing conducted at his local RO in March 2009.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, entitlement to 
service connection for residuals of a stroke and entitlement 
to an initial rating in excess of 10 percent for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Hypertension was not present during the Veteran's first 
period of active duty service but manifested prior to the 
Veteran's second period of active duty service.

2.  The preexisting hypertension was not aggravated by the 
Veteran's second period of active duty service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service nor may it be presumed to be.  
38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability on appeal.  
Specifically, the discussions in January 2007 and August 2007 
VCAA letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to service 
connection for hypertension.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in the January 
2007 and August 2007 VCAA letters.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been not been afforded a VA 
examination to determine the etiology of the hypertension.  
The Board finds that the evidence of record is sufficient to 
accurately adjudicate the claim.  The Veteran has alleged 
that his hypertension began during his second period of 
active duty.  However, as set out below, the medical evidence 
of record clearly documents that the disability was present 
prior to his second period of active duty service.  The 
evidence is clear as to the onset of the disability.  
Furthermore, the actual blood pressure readings taking prior 
to, during and after active duty, as set out below, do not 
indicate any significant increase in symptomatology during 
active duty or any permanent increase in symptomatology 
following active duty.  There is no medical evidence of 
aggravation of the pre-existing hypertension.  The results of 
a VA examination would not change the outcome of this 
decision.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
regarding the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  In January 2009, the 
Veteran indicated that he did not have any additional 
evidence to submit in support of his claim.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board 
finds the Veteran is not competent to provide a diagnosis of 
hypertension.  It is not a simple condition which is capable 
of lay observation.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations.  The Veteran is not competent to provide a 
complex medical opinion regarding the etiology of the 
hypertension.  See Barr.  

Service connection criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   Holton v. Shinseki, No. 2008-7081 (Fed. Cir. 
Mar. 5, 2009).

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and a 
chronic disease, such as a cardio-vascular renal disease 
including hypertension, becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).


Entitlement to service connection for hypertension.

The Board finds that service connection is not warranted for 
hypertension.  The disability was not present during the 
Veteran's first period of active duty service.  At the time 
of the Veteran's enlistment examination which was conducted 
in January 1973, blood pressure was recorded as 118/78.  In 
November 1974, blood pressure was 112/76 and 116/72.  At the 
time of the discharge examination which was conducted in 
December 1974, blood pressure was 130/82.  No pertinent 
abnormalities were noted.  There were no complaints of, 
diagnosis of or treatment for hypertension in the service 
treatment records from the Veteran's first period of active 
duty service.  

There is no competent evidence of the presence of 
hypertension within one year of the Veteran's discharge from 
his first period of active duty service which would allow for 
a grant of service connection on a presumptive basis.  The 
first evidence of the presence of hypertension is dated in 
the 2000's, many years after the Veteran's first discharge.  

At the time of the January 1984 Army National Guard 
enlistment examination, blood pressure was recorded as 
138/62.  No pertinent abnormalities were noted.  The Veteran 
completed a Report of Medical History in January 1984 wherein 
he denied having or ever having had high or low blood 
pressure.  

At the time of an Army National Guard enlistment examination 
which was conducted in December 1989, blood pressure was 
116/80.  No pertinent abnormalities were noted.  The Veteran 
denied having or ever having had high blood pressure on a 
Report of Medical History he completed at the same time.  

At the time of a National Guard examination which was 
conducted in May 1997, blood pressure was recorded as 154/84.  
No pertinent abnormalities were noted.  The Veteran denied 
having or ever having had hypertension on a Report of Medical 
History he completed at the same time.  

The first competent evidence of record of the presence of 
hypertension is dated prior to the beginning of the Veteran's 
second period of active duty service.  

An Army National Guard examination was conducted in February 
2002.  Blood pressure was recorded as 159/91.  The report was 
annotated as follows: "HTN. ? placing on antihypertensive + 
wt loss."  The document was also annotated to indicate that 
the Veteran was directed to see his primary care doctor for a 
blood pressure evaluation.  An accompanying Report of Medical 
History which was completed by the Veteran at the same time 
reveals the Veteran denied having or ever having had 
hypertension.  

A February 2003 medical examination indicated that blood 
pressure was 138/88.  No pertinent abnormalities were noted.  
On a Report of Medical History completed by the Veteran at 
the same time, the Veteran denied having or ever having had 
high or low blood pressure.  The third page of a service 
examination report dated in February 2003 includes the 
annotation that the Veteran had a history of hypertension and 
was not taking medication at that time.  

The Board finds that the competent evidence of record 
demonstrates that hypertension was present prior to the 
Veteran's second period of active duty service.  The 
disability was first documented in February 2002.  This 
finding is supported by the February 2003 annotation in the 
service treatment records that the Veteran had a history of 
hypertension at that time.  

There is no competent evidence of record demonstrating that 
the hypertension which was present prior to the Veteran's 
second period of active duty service in February 2003 was 
aggravated by the Veteran's active duty service.  When blood 
pressure readings from the Veteran's second period of active 
duty service (138/88 and 154/91) are compared with the 
findings at the time of the June 2007 VA examination (140/90, 
135/85 and 135/88 ) it is apparent that the Veteran's blood 
pressure has remained essentially the same or has reduced.  
The Board notes that, prior to the Veteran's second period of 
active duty service, his blood pressure was even higher as 
recorded at the time of the 2002 National Guard examination 
(159/91).  There is no increase in hypertension 
symptomatology demonstrated as a result of active duty 
service when all the evidence of record is evaluated.  

A VA hypertension examination was conducted in June 2007.  
Blood pressure was recorded as 140/90, 135/85 and 135/88.  It 
was noted that the Veteran had hypertension which had been 
present for four years.  The examiner found that the 
functional impairment caused by the hypertension was an 
interventricular brain hemorrhage.  The diagnosis was 
hypertension with no clinical evidence of hypertensive heart 
disease.  

The Board notes that the examiner who conducted the June 2007 
hypertension examination wrote that the Veteran had 
hypertension which had existed for four years.  However, this 
annotation was included under the heading of "History as 
related by the Claimant."  The Board does not consider this 
annotation to be an opinion by the examiner as to when the 
hypertension actually began.  Even if this were an opinion, 
it would not be conclusive as to the etiology of the 
hypertension as it is directly contradicted by the clinical 
evidence of record which documented hypertension in 2002.  If 
this were an actual opinion as to the etiology of the 
hypertension, which the Board finds it is not, the opinion 
would not be afforded any probative weight as it is not 
supported by any clinical evidence of record and is directly 
contradicted by the 2002 medical evidence.  

In an April 2007 statement, the Veteran reported that he had 
a panic attack while serving in Iraq wherein his blood 
pressure was checked and was through the roof.  He was given 
medication and told to lie down.  He did not remember 
anything until he awoke the next day but since that time, he 
had to take medication for hypertension.  He opined that his 
hypertension was the direct result of his active duty service 
in a combat area.  This is the only evidence of record which 
attempts to link currently existing hypertension to the 
Veteran's active duty service on a direct basis.  The Board 
finds, as set out above, that the Veteran is not competent to 
provide an opinion as to the etiology of his hypertension.  
Furthermore, his allegations of the hypertension beginning in 
2003 are directly contradicted by findings of hypertension in 
2002.  

The Board finds that service connection is not warranted for 
hypertension based on the Veteran's service in the National 
Guard.  A veteran is a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term active military, naval, or air service 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4).  There is no evidence of record 
indicating that the hypertension was incurred during a period 
of ACDUTRA.  The Veteran has not alleged such a fact pattern 
and no medical records document the present of the disease 
during a period of ACDUTRA.  Service connection cannot be 
granted for hypertension based on periods of INACDUTRA.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
hypertension.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for hypertension is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
PTSD.  However, a review of the medical evidence of record 
indicates, in part, that the Veteran may have an anxiety 
disorder which might be etiologically linked to the Veteran's 
active duty service.  The Board is required to consider all 
theories of entitlement raised either by the veteran or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Mansfield, 
21 Vet. App. 545 (2008).

There is some evidence of problems with anxiety while the 
Veteran was on active duty.  A June 2003 service treatment 
record indicates the Veteran sought treatment for shortness 
of breath.  The assessment was anxiety.  

There is some post-service medical evidence which indicates 
that he had anxiety after his return from active duty service 
and this anxiety might be related to his military service.  A 
February 2007 VA clinical record shows that the Veteran 
reported that when he returned from Iraq in 2004, he began 
therapy but soon became ill and was hospitalized for two 
months.  He was not sure what led to the illness but he 
believed anxiety or stress was related.  He reported that he 
had difficulty managing anxiety when he first returned home 
from Iraq.  The diagnosis was anxiety disorder not otherwise 
specified, attentional difficulties related to stroke, and 
adjustment disorder related to stroke and possibly to service 
in Iraq.  In July 2007, the same clinician wrote that she had 
been meeting with the Veteran for individual psychotherapy 
sessions to assist him with difficulties related to 
adjustment following his deployment to Iraq with the U.S. 
Army.  Following his deployment and while struggling to 
return to civilian life, the Veteran experienced a stroke.  
"Such medical conditions have been linked to difficulties 
managing psychological stress and may have been a factor in 
[the Veteran's] situation."  

Additionally, the Veteran's spouse testified that the Veteran 
was anxious at times while on active duty when speaking about 
his duties involving riding in convoys.  The Veteran, his 
spouse and siblings have also provided lay evidence regarding 
changes in the Veteran's behavior after his return from 
active duty.  

The above evidence leads the Board to find that a VA 
examination is required in order to determine if the Veteran 
currently has an acquired psychiatric disorder which was 
incurred in or aggravated by active duty.  There is some 
evidence of in-service problems with stress, some evidence of 
post-service problems with stress and a tentative link 
between the two.  The claim of entitlement to service 
connection for an acquired psychiatric disorder is included 
in the claim of entitlement to service connection for PTSD.  
The evidence of record raises this issue.  The Court has held 
that, although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008). In the current 
case, the Veteran seeks service connection for a psychiatric 
disorder which he alleges is due to his active duty service.  
Whether the cause is PTSD or another acquired psychiatric 
disorder, the outcome is the same.  

As noted above, the Veteran has opined that he has PTSD as a 
result of his military service.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link established by 
medical evidence between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §3.304(f).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.  The Veteran has indicated that 
he did not participate in combat.  Therefore, his non-combat 
stressors must be corroborated in order to grant service 
connection for PTSD.  The Veteran was requested to provide 
descriptive information regarding his claimed in-service 
stressors in order to attempt to corroborate them.  He 
indicated that his stressors revolved around his 
participation in convoy duties.  He reported he had unknown 
objects thrown at his convoys and at other times his truck 
would be swarmed by indigenous personnel who were trying to 
take things off the trucks or put things on the trucks.  He 
also wrote that a friend of his was killed after the Veteran 
was rotated home.  Unfortunately, the Veteran did not provide 
sufficient descriptive information which could be used to 
attempt to verify the events.  He never provided any dates, 
locations or units involved down to a company level in the 
reported incidents.  As the issue of entitlement to service 
connection for an acquired psychiatric disorder is being 
remanded for a VA examination, the Board finds the Veteran 
should be contacted and again requested to provide as much 
descriptive information as possible to VA in order to attempt 
to verify the stressors.  If the Veteran provides sufficient 
descriptive information regarding any stressor (date within 
three months, location and unit involved down to company 
level), attempts should be made to verify the stressor or 
stressors.  If any stressor is verified, a medical opinion 
must be obtained to determine if the Veteran currently has 
PTSD as a result of the verified stressor or stressors.  

The Veteran has claimed entitlement to service connection for 
residuals of a stroke.  Associated with the claims file is 
some medical evidence which links PTSD to the stroke.  For 
example, a letter from a private health care professional, 
J.M.S., NP, indicates that the Veteran had a left sided 
intra-ventricular hemorrhage in February 2005.  The letter 
was annotated in October 2005 to indicate that, prior to the 
cerebrovascular accident, the Veteran had been treated by VA 
for PTSD which could have led to the cerebrovascular 
accident.  In July 2007, P.H, Psy.D., wrote that she had been 
meeting with the Veteran for individual psychotherapy 
sessions to assist him with difficulties related to 
adjustment following his deployment to Iraq with the U.S. 
Army.  Following his deployment and while struggling to 
return to civilian life, the Veteran experienced a stroke.  
"Such medical conditions have been linked to difficulties 
managing psychological stress and may have been a factor in 
[the Veteran's] situation."  In March 2009, a private 
physician, S.D., M.D., wrote that the Veteran had been 
deployed to Iraq in 2003.  Shortly upon his return, he was 
diagnosed and treated for PTSD and anxiety.  In 2005, the 
Veteran had a debilitating cerebrovascular accident.  The 
author opined that the PTSD and anxiety as likely as not 
could have contributed to the Veteran's cerebrovascular 
accident in 2005.  The author referenced recent studies from 
Framingham Heart Study to confirm this.  

The Board finds there is some evidence linking PTSD to the 
residuals of the stroke.  If service connection is granted 
for PTSD, the Veteran may be entitled to service connection 
for residuals of a stoke on a secondary basis.  The Board 
finds the claim of entitlement to service connection for 
residuals of a stroke is inextricably intertwined with the 
claim of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD which is being remanded.  
The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement 
to service connection for residuals of a stroke is 
inextricably intertwined with the claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD.  It must also be remanded.  

The Veteran has claimed entitlement to an initial rating in 
excess of 10 percent for bilateral hearing loss.  The most 
recent evidence of audiometric testing associated with the 
claims file is a clinical record dated in February 2009.  
Audiometric testing and speech recognition testing were 
conducted.  Unfortunately, the examiner did not provide any 
analysis of the functional effects caused by the service-
connected hearing loss.  In Martinak v. Nicholson, 21 Vet. 
App. 447 (2007) the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  Given 
the above, the Board finds that further VA examination of the 
veteran is required prior to adjudication of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for mental disorders, residuals 
of a stroke and/or for hearing loss since 
January 2007.  After securing any 
necessary releases, obtain these records.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  Contact the Veteran and ask that he 
provide as much descriptive information 
as possible regarding his alleged in-
service stressors.  Advise him that 
additional information is needed to 
verify his reported stressors.  If the 
Veteran provides sufficient identifying 
information with regard to any of this 
claimed stressors (date within three 
months, location of incident and unit 
involved to company level), a summary of 
the claimed stressor(s) should be 
prepared.  This summary, all pertinent 
stressor statements, DD Form 214 and the 
veteran's service personnel records, 
along with any other supporting 
documents, should be submitted to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished by the RO. 

3.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of any 
acquired psychiatric disorder found on 
examination.  The Veteran's claims folder 
should be made available to and pertinent 
documents therein reviewed by the 
examiner.  The examination report should 
reflect that such a review was conducted.  
Any indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  For each 
psychiatric disability diagnosed, the 
examiner should provide an opinion, based 
upon review of the all of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability was 
manifested during or otherwise caused by 
the Veteran's active duty service.  The 
examiner must explain the medical 
rationale for any conclusions and discuss 
relevant service treatment records, 
service personnel records, and post-
service medical records as well as any 
other relevant evidence of record 
including the lay statements.  

If, and only if, it is determined that 
the veteran engaged in combat and a 
stressor is related to that combat, or 
any stressor is verified, the veteran 
should also be afforded a VA PTSD 
examination.  The claims folder must be 
provided to the examiner for review of 
pertinent documents therein and review of 
such should be reflected in the 
examination report.  All necessary tests 
and studies should be accomplished.  
Inform the examiner of the verified 
stressor(s) (or if the veteran engaged in 
combat and a stressor is related to that 
combat).  The examiner should 
specifically confirm or refute whether 
the veteran meets the diagnostic criteria 
for a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed event or events that 
are considered stressors supporting the 
diagnosis.   

4.  Schedule the Veteran for a VA 
audiological examination of the veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss.  All indicated studies including 
audiometric testing and Maryland CNC 
testing should be performed.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the veteran's hearing 
disability.  The claims file must be made 
available to the examiner and pertinent 
documents should be reviewed in 
connection with the examination.

5.  After completing any further 
development deemed necessary, 
readjudicate the appeal.  If such action 
does not resolve the claims to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claims should be returned to the Board 
for further appellate review, if in 
order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


